Citation Nr: 0627979	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-27 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1983 with an honorable discharge; from December 1983 
to October 1989 with an honorable discharge; and from October 
1989 to September 1990 with a discharge under other than 
honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds it necessary to remand this matter to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

The veteran is seeking to reopen his claim of service 
connection for PTSD, which he alleges was brought upon by the 
in-service stressor of his experience with the turret 
explosion of the USS Iowa in April 1989.  In the context of a 
claim to reopen, the VCAA requires the VA to provide the 
claimant with notification of the evidence and information 
necessary to reopen the claim, and the evidence and 
information necessary to establish his entitlement to the 
benefit sought by the underlying claim, which, in this case, 
is service connection.  See Kent v. Nicholson, 20 Vet. App. 
1, 9 (2006).  The Board finds that the RO failed to inform 
the veteran with sufficient specificity of the evidence 
necessary to reopen his claim and to establish service 
connection, and the RO has subsequently failed in its duty to 
assist the veteran in the development of his claim.

The Board observes that the last prior final decision 
regarding PTSD was not rendered in October 1996 but in 
October 1997.  Following the October 1997 RO decision, the 
veteran filed his claim to reopen in March 2003.  Pursuant to 
38 C.F.R. § 3.159(b), the RO sent a VCAA notice letter in 
August 2003.  While this letter informed the veteran of the 
need to submit new and material evidence and provided the 
correct regulatory definitions of the terms, it did not 
inform him of the elements necessary to establish service 
connection for PTSD, nor of what elements had been previously 
found insufficient and what evidence he would therefore need 
to proffer to reopen his claim.  Such a referral is not 
sufficient to meet VA's duty to notify under Kent.

The veteran was informed of the need to submit evidence 
verifying his claimed in-service stressor in the January 2004 
rating decision and the post-decisional Statement of the Case 
(SOC) and SSOCs.  These documents, however, even if they 
could satisfy VA notice requirements, see Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (The "duty 
of affirmative notification is not satisfied by various post-
decisional communications...."), did not address the stressor 
statements previously submitted by the veteran in July 2004, 
August 1995, and July 1995 in regard to their insufficiency 
and what, therefore, new and material evidence the veteran 
needed to produce.  

On remand, the veteran must be provided with a new VCAA 
notice letter.  This letter must inform the veteran of the 
following: the need to submit new and material evidence to 
reopen his claim based upon the regulatory definitions of new 
and material as provided in 38 C.F.R. § 3.156(a) (2005); the 
elements necessary to establish service connection for PTSD; 
the different evidentiary requirements for proving stressors 
related to combat and non-combat status; and the elements of 
the veteran's PTSD claim that were found previously 
insufficient.  38 C.F.R. § 3.304(f); Diagnostic and 
Statistical Manual of the American Psychiatric Association, 
4th edition (DSM-IV).

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the VCAA letter should 
also provide the veteran with proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Because the corroboration of asserted 
stressors is so fundamentally important in a PTSD claim, 
especially when the veteran may not qualify as a combat 
veteran for his claimed stressor, section 5107(a) obligates 
the RO to attempt to obtain more specific information from 
the veteran when it finds that the information provided is 
too vague or otherwise insufficient.  On remand, therefore, 
the veteran should be provided with a PTSD questionnaire 
regarding his alleged stressor which requests, to the extent 
possible, relevant dates, places, detailed descriptions of 
the events, his service units, duty assignments, and the 
names and other identifying information of any individuals 
involved.  In particular, the veteran should be instructed to 
clarify his account of his whereabouts during the turret 
explosion, and he should provide the names of his fellow 
sailors from the USS Mount Whitney whom were allegedly killed 
in the USS Iowa turret explosion.

If the veteran submits evidence that the RO finds to be new 
and material and reopens the claim, the RO should then take 
the appropriate steps for further development and 
adjudication including possible referral of the veteran's 
stressor information to the JSRRC and the scheduling of a VA 
PTSD examination to determine the existence of a nexus 
relationship between any verified stressor and the veteran's 
current PTSD diagnosis.

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
verifying his alleged stressor, and the Board encourages him 
to take full advantage of this opportunity.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that informs him 
of the following: the need to submit 
new and material evidence to reopen his 
claim based upon the regulatory 
definitions of new and material as 
provided in 38 C.F.R. § 3.156(a) 
(2005); the elements necessary to 
establish service connection for PTSD; 
the different evidentiary requirements 
for proving stressors related to combat 
and non-combat status, 38 C.F.R. 
§ 3.304(f); the need for evidence 
corroborating his claimed in-service 
stressor; the nature of the 
corroborating evidence required in 
light of the veteran's previous 
stressor statements in July 2004, 
August 1995, and July 1995 that were 
found insufficient; and the information 
or evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The notice should also address the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence, and it should request that 
the veteran submit "any" evidence in 
his possession that is relevant to his 
claim.

2.	The veteran should be provided with a 
PTSD questionnaire regarding his 
alleged stressor which requests, to the 
extent possible, relevant dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information of any 
individuals involved.  In particular, 
the veteran should be instructed to 
clarify his account of his whereabouts 
during the turret explosion, and he 
should provide the names of his fellow 
sailors from the USS Mount Whitney whom 
were allegedly killed in the USS Iowa 
turret explosion.

3.	If the veteran submits evidence that 
the RO finds to be new and material and 
reopens the claim, appropriate steps 
should then be taken for further 
development and readjudication 
including possible referral of the 
veteran's stressor information to the 
JSRRC and the scheduling of a VA PTSD 
examination to determine the existence 
of a nexus relationship between any 
verified stressor and the veteran's 
current PTSD diagnosis.

4.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
must be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

